                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION


KEVIN PARSLEY,                                     Civil Action No. 7:18-cv-00627
     Plaintiff,
                                                   OPINION
v.
                                                   By: James P. Jones
SWVRJA, et al,                                     United States District Judge
        Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By Order entered December 17, 2018, the court directed plaintiff to submit within 20 days from

the date of the Order a statement of assets, and inmate account form, and a certified copy of

plaintiff’s tust fund account statement for the six-month period immediately preceding the filing

of the complaint, obtained from the appropriate prison official of each prison at which plaintiff is

or was confined during that six-month period. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                      15th
        ENTER: This ________ day of January, 2019.
                                                    /s/James P. Jones
                                              __________________________________
                                                    United States District Judge
